PER CURIAM.
Appellant challenges her fifteen-year prison sentence for DUI manslaughter. She argues that the trial court committed fundamental error in suggesting that her sentence may have been different had she cooperated and admitted guilt at an earlier stage of the case. The State appropriately concedes that Appellant is entitled to relief. Accordingly, we VACATE the sentence and REMAND with instructions for Appellant to be resentenced before a different judge. See Dumas v. State, 134 So.3d 1048, 1048 (Fla. 1st DCA 2013); Ritter v. State, 885 So.2d 413, 414-15 (Fla. 1st DCA 2004).
MAKAR and WINSOR, JJ., and BROWN, JOHN T., ASSOCIATE JUDGE, CONCUR.